Exhibit 10.23
 
 
Logo [logo.jpg]
14 Wall Street, 20th Floor New York, NY 10005
Tel: 212 618 1645 Fax: 212 618 1644
www.johnthomasbd.com






August 11, 2008
 
 
Sahara Media, Inc.
75 Franklin Ave. 2nd Floor
New York, New York 10013
Attention:  Mr. Philmore Anderson, CEO
 
Dear Mr. Anderson:
 
Reference is made to the letter agreement between John Thomas Financial, Inc.
(“John Thomas Financial”) and Sahara Media, Inc. (the “Company”), dated May 21,
2008, as amended by the letter dated August 1, 2008 (the “First Amendment”) (as
amended by the First Amendment, the “Original Agreement”).  This letter (this
“Amendment”) memorializes certain amendments that the Company and John Thomas
Financial want to make to the Original Agreement.   All capitalized terms not
defined herein shall have the same meanings as in the Original Agreement.
 
1.  
Amendments.

 
1.1  
For the avoidance of doubt, all references in the Original Agreement and this
Amendment to the issuance of securities by the Company shall be deemed to be
references to the issuances of securities by Mac Filmworks, Inc. and not to the
issuances of securities by the Company.

 
1.2  
Section 3 of the Original Agreement (Securities and Compensation) shall be
amended and restated as follows:

 
In consideration of the services set forth above, within 120 days of the date
hereof, the Company shall, upon the completion of the Offering, as hereinafter
defined, issue to John Thomas Financial, Three Million (3,000,000) shares of
common stock, and a warrant to purchase an additional  One Million  (1,000,000)
shares of the Company’s common stock at $1.3 0 per share.  These warrants may be
exercised on a cashless basis. Subject to the applicable rules and regulations
and interpretations of the Securities and Exchange Commission, including,
without limitation, Rule 415 under the Securities Act of 1933, the shares of
common stock issuable upon exercise of the aforementioned warrants will also be
granted piggy-back registration rights until and unless such shares may be sold
pursuant to Rule 144 under the Securities Act of 1933.   Upon the completion of
a private placement of the securities of the Company commencing in August 2008,
pursuant to which at least $8,000,000 in gross proceeds is raised for the
Company though the direct efforts of John Thomas Financial, John Thomas Tomas
Financial shall receive Four Hundred Thousand Dollars ($400,000) from the
proceeds of the private placement.”
 
1

--------------------------------------------------------------------------------


 
2.  
Prior Agreements.   This Amendment shall completely and fully supersede all
other and prior agreements and correspondence (both written and oral) by and
between the Company and John Thomas Financial with respect to the subject matter
of this Amendment.  Except as expressly amended hereby, the Original Agreement
shall remain in full force and effect.

 
3.  
No Implied Waivers. Except as expressly set forth herein, nothing herein shall
constitute an express or implied waiver of any provision of the Original
Agreement, and in all other respects the Original Agreement is specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof.

 
4.  
Counterparts.  This Amendment may be executed in any number of counterparts,
with the same effect as if all the signatures on such counterparts appeared on
one document.  Each such counterpart shall be deemed to be an original, but all
such counterparts together shall constitute one and the same instrument.

 
5.  
Amendments.  This Amendment may not be amended, waived, modified, supplemented
or terminated in any manner whatsoever except by a written instrument signed by
the Company and John Thomas Financial.

 
6.  
Binding on Successors.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted.

 
7.  
Invalidity.  Any provision of this Amendment that may be determined by a court
of competent jurisdiction to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 
        Each party hereto hereby acknowledges and agrees to the terms set forth
in this letter agreement, as evidenced by such party's execution or
acknowledgement of this letter agreement below.
 

  Very truly yours,           John Thomas Financial, Inc.              
 
By:
/s/ Thomas Belesis          

 
Confirmed and Agreed to:
This 11th day of August, 2008
 
SAHARA MEDIA, INC
 
By: /s/ Philmore Anderson IV
Title: Chief Executive Officer 
 
2